





CITATION
: CIBC Mortgages Inc. v. Mostafavi, 2011
          ONCA 351



DATE:20110505



DOCKET: C52575



COURT OF APPEAL FOR ONTARIO



Rosenberg, Simmons and Blair JJ.A.



BETWEEN



CIBC Mortgages Inc.



Plaintiff (Respondent in Appeal)



and



Sayed Shahram Mostafavi and
Ghasem Gil



Defendants (Appellant in Appeal)



and

Ghasem
          Gil

Plaintiff by Counterclaim

and

CIBC
          Mortgages Inc. and Jacob O. Edeniyere

Defendants by Counterclaim



John W. Chidley-Hill, for the appellant Ghasem Gil



No one appearing for the respondent



Heard and endorsed: May 4, 2011

On appeal from the order of Justice Michael Quigley of the
          Superior court of Justice dated July 28, 2010.



APPEAL BOOK ENDORSEMENT



[1]

On consent, the appeal is allowed and the order of Quigley J. is set
    aside. There will be no costs of the appeal.


